   Case
MIED          4:17-cv-11339-LVP-RSW
     (Rev. 5/05) Statement of Disclosure of Corporate AffiliationsECF     No.Interest
                                                                   and Financial 22     filed 02/24/20   PageID.226    Page 1 of 1


                                                       UNITED STATES DISTRICT COURT
                                                       EASTERN DISTRICT OF MICHIGAN

United States of America, ex rel.,
Ashlon Williamson,
                       Plaintiff(s),                                               Case No. 4:17-cv-11339-LVP-RSW

v.                                                                                 Judge Linda V. Parker
                                                                                   Judge

Centria Healthcare, Et. Al.                                                        Magistrate Judge R. Steven Whalen


                       Defendant(s).
                                                                           /

                                          STATEMENT OF DISCLOSURE
                                OF CORPORATE AFFILIATIONS AND FINANCIAL INTEREST

           Pursuant to E. D. Mich. LR 83.4, Centria Healthcare

makes the following disclosure: (NOTE: A negative report, if appropriate, is required.)

1.         Is said corporate party a subsidiary or affiliate of a publicly owned corporation?
           Yes                     No       ✔
           If the answer is yes, list below the identity of the parent corporation or affiliate and the relationship
           between it and the named party.

           Parent Corporation/Affiliate Name:
           Relationship with Named Party:

2.         Is there a publicly owned corporation or its affiliate, not a party to the case, that has a substantial financial
           interest in the outcome of the litigation?

           Yes                     No       ✔

           If the answer is yes, list the identity of such corporation or affiliate and the nature of the financial interest.

           Parent Corporation/Affiliate Name:
           Nature of Financial Interest:


Date: February 24, 2020                                                             /s Clinton Mikel

                                                                                    251319
                                                                                    The Health Law Partners, P.C.
                                                                                    32000 Northwestern, #240
                                                                                    Farmington Hills, MI 48334
                                                                                    (248) 996-8510
                                                                                    cmikel@thehlp.com
